MEMORANDUM OF DECISION.
Both parties appeal from a divorce judgment issued by the Superior Court (Washington County). Neither party has succeeded in showing that the trial justice exceeded the broad scope of the discretion accorded him in formulating the provisions of that judgment. Neither the $150 per week alimony award to Mary Treatman nor the absence of a provision requiring Scott Treatman to maintain her on his health insurance policy are “plainly and unmistakably an injustice ... ‘so apparent as to be instantly visible without argument.’ ” Prue v. Prue, 420 A.2d 257, 259 (Me.1980). If the omission of the health insurance provision resulted from mistake, inadver-tance, or excusable neglect, plaintiffs remedy is by M.R.Civ.P. 60(b), not by appeal.
The entry is:
Judgment affirmed.
All concurring.